Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hsin-Yuan Huang, Reg. No. 71,647 on 04/27/2022.

The following claims have been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1. (Currently Amended) A computer-implemented method for processing service participation requests from a user terminal, wherein the user terminal comprises an iOS operating system and an application (APP) associated with a computer device operating as an APP server, the method comprising the steps of:
receiving, by the [a] computer device, a service participation request for a target service transmitted by the [a] user terminal, wherein the service participation request carries an identifier of the user terminal and an identifier of the APP, wherein a system server corresponding to the iOS operating system  maintains a table storing target identification data for each APP in each user terminal, and wherein the target identification data for each APP comprises a first reserved bit having a first value and a second reserved bit having a second value 
transmitting, by the computer device, a request for a passage certificate to the system server through a device check interface;
receiving, by the computer device, the passage certificate from the system server, wherein the passage certificate is used for communicating with the system server to obtain target identification data and is valid for a predetermined duration time;
obtaining, by the computer device, target identification data from the system server corresponding to the iOS operating system based on the passage certificate and reserved bit indicating whether the user terminal has participated in the target service, and the second value of the second reserved bit indicating whether device data of the user terminal has been modified;
determining, by the computer device, whether the first value is a first specified value and whether the second value is a second specified value, wherein the first specified value indicates that the user terminal has participated in the target service, and the second specified value indicates that the device data of the user terminal has been modified;
in response to determining that the first value is the first specified value and/or the second value is the second specified value, denying, by the computer device, the service participation request to prohibit the user terminal to participate in the target service; 
in response to determining that the first value is not the first specified value and the second value is not the second specified value, granting, by computer device, the service participation request to allow the user terminal to participate in the target service, and
in response to receiving the service participation request, writing, by the computer device, the first specified value to the first reserved bit to replace the first value.

2. (Cancelled)

3. (Cancelled) 


4. (Currently Amended) The method of claim [[3]] 1, wherein 
the obtaining, by the computer device, the target identification data of the APP of the user terminal from the system server based on the passage certificate and the service participation request comprises:
transmitting, by the computer device, a data obtaining request to the system server, wherein the data obtaining request carries the passage certificate, the identifier of the user terminal, and the identifier of the APP; and
receiving, by the computer device from the system server, the target identification data corresponding to the identifier of the user terminal and the identifier of the APP.

5. (Currently Amended) The method of claim 1, further comprising:
setting, by the computer device, the second value of the second reserved bit to the second specified value when it is determined that the device data of the user terminal is modified.

6. (Original) The method of claim 1, further comprising: 
detecting, by the computer device, whether the device data of the user terminal changes, and
in response to detecting that the device data of the user terminal changes, determining, by the computer device, that the device data of the user terminal has been modified.

7. (Cancelled) 

8. (Currently Amended) An apparatus for processing service participation requests from a user terminal that comprises an iOS operating system and an application (APP) comprising:
one or more processors; and
a memory communicatively connected to the one or more processors, wherein the memory stores instructions executable by the one or more processors to cause the one or more processors to perform operations including:
receiving a service participation request for a target service transmitted by the [a] user terminal, wherein the service participation request carries an identifier of the user terminal and an identifier of the APP, wherein a system server corresponding to the iOS operating system  maintains a table storing target identification data for each APP in each user terminal, and wherein the target identification data for each APP comprises a first reserved bit having a first value and a second reserved bit having a second value 
transmitting a request for a passage certificate to the system server through a device check interface;
receiving the passage certificate from the system server, wherein the passage certificate is used for communicating with the system server to obtain target identification data and is valid for a predetermined duration time;
obtaining target identification data from the system server corresponding to the iOS operating system based on the passage certificate and reserved bit indicating whether the user terminal has participated in the target service, and the second value of the second reserved bit indicating whether device data of the user terminal has been modified;
determining whether the first value is a first specified value and whether the second value identification data is a value, wherein the first specified value indicates that the user terminal has participated in the target service, and the second specified value indicates that the device data of the user terminal has been modified;
in response to determining that the first value is the first specified value and/or the second value is the second specified value, denying the service participation request to prohibit the user terminal to participate in the target service; 
in response to determining that the first value is not the first specified value and the second value is not the second specified value, granting the service participation request to allow the user terminal to participate in the target service; and
in response to receiving the service participation request, writing the first specified value to the first reserved bit to replace the first value.

9. (Cancelled)

10. (Cancelled) 

11. (Currently Amended) The apparatus of claim [10]8, wherein the APP of the user terminal from the system server based on the passage certificate and the service participation request comprises:
transmitting a data obtaining request to the system server, wherein the data obtaining request carries the passage certificate, the identifier of the user terminal, and the identifier of the APP; and
receiving, from the system server, the target identification data corresponding to the identifier of the user terminal and the identifier of the APP.

12. (Currently Amended) The apparatus of claim 8, wherein the operations further comprise:
setting the second value of the second reserved bit to the second specified value when it is determined that the device data of the user terminal is modified.

13. (Original) The apparatus of claim 8, wherein the operations further comprise:
detecting whether the device data of the user terminal changes, and
in response to detecting that the device data of the user terminal changes, determining that the device data of the user terminal has been modified.

14. (Cancelled) 

15. (Currently Amended) One or more non-transitory computer-readable storage media storing instructions for processing service participation requests from a user terminal that comprises an iOS operating system and an application (APP),  wherein the instructions, when executed by one or more processors, cause the one or more processors to perform operations including:
receiving a service participation request for a target service transmitted by the [a] user terminal, wherein  the service participation request carries an identifier of the user terminal and an identifier of the APP, wherein a system server corresponding to the iOS operating system  maintains a table storing target identification data for each APP in each user terminal, and wherein the target identification data for each APP comprises a first reserved bit having a first value and a second reserved bit having a second value 
transmitting a request for a passage certificate to the system server through a device check interface;
receiving the passage certificate from the system server, wherein the passage certificate is used for communicating with the system server to obtain target identification data and is valid for a predetermined duration time;
obtaining target identification data from the system server corresponding to the iOS operating system based on the passage certificate and reserved bit indicating whether the user terminal has participated in the target service, and the second value of the second reserved bit indicating whether device data of the user terminal has been modified; 
determining whether the first value is a first specified value and whether the second value is a second specified value, wherein the first specified value indicates that the user terminal has participated in the target service, and the second specified value indicates that the device data of the user terminal has been modified;
in response to determining that the first value is the first specified value and/or the second value is the second specified value, denying the service participation request to prohibit the user terminal to participate in the target service; 
in response to determining that the first value is not the first specified value and the second value is not the second specified value, granting the service participation request to allow the user terminal to participate in the target service; and
in response to receiving the service participation request, writing the first specified value to the first reserved bit to replace the first value.

16. (Cancelled)

17. (Cancelled) 

18. (Currently Amended) The one or more non-transitory computer-readable storage media of claim [[17]]15, wherein of the APP of the user terminal from the system server based on the passage certificate and the service participation request comprises:
transmitting a data obtaining request to the system server, wherein the data obtaining request carries the passage certificate, the identifier of the user terminal, and the identifier of the APP; and
receiving, from the system server, the target identification data corresponding to the identifier of the user terminal and the identifier of the APP.

19. (Currently Amended) The one or more non-transitory computer-readable storage media of claim 15, wherein the operations further comprise: 
setting the second value of the second reserved bit to the second specified value when it is determined that the device data of the user terminal is modified.

20. (Original) The one or more non-transitory computer-readable storage media of claim 15, wherein the operations further comprise:
detecting whether the device data of the user terminal changes, and
	in response to detecting that the device data of the user terminal changes, determining that the device data of the user terminal has been modified.

21. (Previously Presented) The method of claim 1, wherein the first reserved bit and the second reserved bit are given a first initial value and a second initial value, respectively, when the iOS operating system is installed on the user terminal.

22. (Previously Presented) The apparatus of claim 8, wherein the first reserved bit and the second reserved bit are given a first initial value and a second initial value, respectively, when the iOS operating system is installed on the user terminal.

23. (Previously Presented) The one or more non-transitory computer-readable storage media of claim 15, wherein the first reserved bit and the second reserved bit are given a first initial value and a second initial value, respectively, when the iOS operating system is installed on the user terminal.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195